PER CURIAM.
Appellant, Robert M. McCall, was indicted by the Grand Jury of Montgomery County for the offense of unlawfully possessing marijuana, after having been previously convicted of the offense of possession of marijuana. He entered a plea of guilty to said offense, was sentenced to the penitentiary for a term of 2 years, and appeals to this Court.
This appeal was submitted to this Court on brief of Appellee, and no merit letter. Appellant is now, and was at all times in the lower court, represented by counsel.
We have examined carefully the entire record now before us and find that it affirmatively appears from the record that the Appellant was present in court with his counsel, was fully informed of his constitutional rights by the court, and voluntarily and understanding^ entered a plea of guilty as charged in the indictment.
There being no reversible error in the record of the judgment of the lower court is due to be, and is hereby affirmed. Twyman v. State, 293 Ala. 75, 300 So.2d 124.
The foregoing opinion was prepared by the Honorable Joseph J. Mullins, a retired Circuit Judge, serving as a Judge of this Court, under the provisions of Section 6.10 of the new Judicial Article (Constitutional Amendment No. 328); his opinion is hereby adopted as that of the Court.
AFFIRMED.
All the Judges concur.